Citation Nr: 1753339	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  14-09 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for L5-S1 spondylolisthesis with degenerative disc disease.  

2.  Entitlement to service connection for chronic pain syndrome.

3.  Entitlement to service connection for traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2011 and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified at his April 2017 hearing that he is receiving Social Security Administration (SSA) disability benefits.  A review of the claims file reveals that the SSA disability decision, and the medical records upon which the decision was based, are not of record and have not been requested.  The Court of Appeals for Veterans Claims has held that VA's duty to assist encompasses obtaining medical records that supported an SSA decision regarding disability benefits as they may contain information relevant to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  The Veteran's claims must be remanded so that the SSA records can be obtained, and associated with the Veteran's claims file.

The Veteran's most recent VA examination of the thoracolumbar spine (report located in Virtual VA) was performed in March 2014.  At his hearing the Veteran reported that his low back symptoms had increased in severity since his last VA examination.  Accordingly, a new VA examination of the lumbar spine is necessary.

The Veteran maintains that he is entitled to service connection for TBI and for chronic pain syndrome.  He asserts that his chronic pain syndrome is caused by, and aggravated by, his service-connected lumbar spine disorder and by his TBI.  VA medical opinions should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's updated VA treatment records and associate such with the Veteran's claims file.  All records/responses received must be associated with the electronic claims file.  

2.  Request all available records concerning the Veteran from SSA.  All records obtained or any response received should be associated with the claims file.  The Veteran and his representative are to be notified of any unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  When the above actions have been accomplished, afford the Veteran a VA examination to determine the current nature and extent of his lumbar spine disability.  The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the thoracolumbar spine.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  When paragraphs one and two above have been accomplished, afford the Veteran an examination to determine the nature and etiology of his claimed TBI and chronic pain syndrome disabilities.  
If the examiner determines that the Veteran has residuals of a TBI, the examiner should provide an opinion as to whether it is as likely as not (50 percent or greater probability) that such residuals are a result of an inservice injury.  In providing the opinion the examiner should discuss the Veteran's STRs, the Veteran's private medical records dated in 1991 and 1992 that discuss a head injury, the Veteran's report of a head injury during service, as well as the VA treatment records submitted by the Veteran in May 2017.  

If the examiner determines that the Veteran has a chronic pain syndrome disability.  The examiner should provide an opinion as to whether it is as likely as not (50 percent or greater probability) such disability is caused or aggravated by the Veteran's service-connected lumbar spine disorder or by residuals of a TBI.  

The examiner should set forth all examination findings, along with a complete rationale for all opinions reached, in the report.

5.  Finally, readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, furnish the Veteran with a supplemental statement of the case (SSOC) that includes review of all evidence received since the March 2014 statements of the case.  The case should be then returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




